     Case 2:20-cv-03716-DMG-MAA Document 4 Filed 04/23/20 Page 1 of 2 Page ID #:304



 1
      MARTIN D. SINGER (BAR NO. 78166)
      mdsinger@lavelysinger.com
 2    T. WAYNE HARMAN (BAR NO. 254089)
 3    wharman@lavelysinger.com
      JAKE A. CAMARA (BAR NO. 305780)
 4    jcamara@lavelysinger.com
 5    LAVELY & SINGER
      PROFESSIONAL CORPORATION
 6    2049 Century Park East, Suite 2400
 7    Los Angeles, California 90067-2906
      Telephone: (310) 556-3501
 8    Facsimile: (310) 556-3615
 9
      Attorneys for Plaintiff
10    JEFF DUNHAM
11
                             UNITED STATES DISTRICT COURT
12                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13

14    JEFF DUNHAM, as an individual and         CASE NO.: 2:20-CV-03716
15    in his capacity as TRUSTEE OF THE
      JEFF DUNHAM TRUST DATED
16                                              NOTICE OF INTERESTED PARTIES
      MARCH 24, 2010,
17

18                    Plaintiff,
19

20             v.
21

22
      RAYMOND LEI, an individual;
      OOSHIRTS, INC., d/b/a TEECHIP and
23    TEECHILI; and DOES 1-50,
24

25                    Defendants.
26

27

28
      4689-7

                                    NOTICE OF INTERESTED PARTIES
     Case 2:20-cv-03716-DMG-MAA Document 4 Filed 04/23/20 Page 2 of 2 Page ID #:305



 1    TO THE ABOVE-ENTITLED COURT AND TO ALL PARTIES HEREIN:
 2          The undersigned, counsel of record for Plaintiff Jeff Dunham, as an individual and
 3    as Trustee of The Jeff Dunham Trust Dated March 24, 2010, certifies that the following
 4    listed parties or persons may have a direct, pecuniary interest in the outcome of this case.
 5    These representations are made to enable the Court to evaluate possible disqualification
 6    or recusal. Those parties or persons are:
 7          1.     Jeff Dunham, as an individual and as Trustee of the Jeff Dunham Trust
 8    Dated March 24, 2010, Plaintiff
 9          2.     Raymond Lei, Defendant
10          3.     Ooshirts, Inc. d/b/a Teechip and Teechili, Defendant
11

12

13
      Dated: April 23, 2020                         LAVELY & SINGER
                                                    PROFESSIONAL CORPORATION
14                                                  MARTIN D. SINGER
15
                                                    T. WAYNE HARMAN
                                                    JAKE A. CAMARA
16

17
                                             By:    /s/ Martin D. Singer_____
18                                                  MARTIN D. SINGER
19                                                  Attorneys for Plaintiff
                                                    JEFF DUNHAM
20

21

22

23

24

25

26

27

28
                                                   1

                                  NOTICE OF INTERESTED PARTIES
